Citation Nr: 1702887	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-27 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2009.  In July 2016, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).


FINDING OF FACT

It is at least as likely as not that symptoms of multiple sclerosis were present to a compensable degree within 7 years of the Veteran's active duty.


CONCLUSION OF LAW

Multiple sclerosis is presumed to have been incurred in active wartime service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this issue, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases will be rebuttably presumed if manifest to a compensable degree within a specified period after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For multiple sclerosis, this period is seven years.  Id.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Multiple sclerosis was diagnosed in May 2009, after a magnetic resonance imaging (MRI) scan of the brain revealed a constellation of findings consistent with a demyelinating process, ultimately diagnosed as multiple sclerosis.  

The Veteran believes that his multiple sclerosis results from exposure to toxins in the Gulf War.  However, multiple sclerosis is explicitly excluded from the medically unexplained chronic multisymptom illnesses presumptively associated with service in the Persian Gulf.  38 C.F.R. § 3.317(a)(2)(ii).  

In May 1994, the Veteran underwent an electromyogram (EMG), due to complaints of pain in the neck and lumbosacral areas, possibly associated with numbness and tingling in the upper extremities.  The EMG was essentially within normal limits, with no evidence of root compression in all muscles studied.  It was noted that the symptoms were very vague, "however will schedule pt for neck MRI to R/O MS vs. spinal stenosis."  

This EMG report notation for an MRI to rule out MS has been used as evidence both for and against the Veteran's claim.  In the Veteran's favor, it is argued that multiple sclerosis was suspected at that time, and, therefore, symptoms were present.  Against the Veteran's claim is that there was no evidence of multiple sclerosis shown on the subsequent MRI, in June 1994, nor was multiple sclerosis otherwise noted at that time.  It is the Board's opinion, however, that the EMG notation regarding MS is neutral; neither for nor against the Veteran's claim, for the simple reason that it cannot be assumed that the abbreviation "MS" referred to multiple sclerosis.  In this regard, the MRI of the cervical spine, obtained in June 1994, did not report any clinical history.  The impression was that there was no evidence for focal herniated nucleus pulposus, neural foraminal encroachment, or spinal stenosis.  Notably, there was no report of the presence, or absence, of any symptoms associated with multiple sclerosis.  If the purpose of the MRI was to rule out multiple sclerosis, the MRI report would typically address the presence or absence of symptoms relating to that condition.  

Additionally, outpatient treatment records dated both immediately before and after this incident did not suggest that multiple sclerosis was in any way suspected at that time.  The outpatient treatment records referred to "musculoskeletal" symptoms, and the abbreviation "MS" is not limited to multiple sclerosis, but can also be used to denote "musculoskeletal," or "muscle spasm," to name the most likely alternatives in this situation.  In sum, given the context, the symptoms, and the fact that an MRI of the cervical spine was scheduled, instead of an MRI of the brain, the Board finds it would be purely speculative to conclude that the "MS" noted in the May 1994 EMG report referred to "multiple sclerosis."  

However, the report is relevant to the issue of service connection for multiple sclerosis, to the extent that it notes that the Veteran had vague symptoms including numbness and tingling in the upper extremities as early as May 1994, less than 7 years after service, which were not found at that time to be related to a cervical spine disability.  Although multiple sclerosis may not have been suspected at that time, in the initial stages, symptoms of multiple sclerosis are often vague and nonspecific, which is the reason why there is a 7-year presumptive period after service, rather than the 1-year period for most chronic diseases.  See 38 C.F.R. §§ 3.307, 3.309.  

Other symptoms documented during the relevant time period were reported in connection with a Persian Gulf registry examination in June 1994.  At that time, the Veteran reported a 3-year history of fatigue, manifested by lack of energy and stamina, and easy tiring; episodes of nervous twitching lasting 2-3 weeks; dizziness and weakness intermittently for 3 years; seeing spots in front of his eyes; and arthralgias for 3 years.  He also reported occasional urinary incontinence and occasional enuresis with bladder spasms.  Physical examination at that time was largely normal, and the initial impression was possible Persian Gulf syndrome.  As a result, service connection was in fact granted for undiagnosed illness associated with Gulf War service, identified as "symptoms of chronic bilateral wrist pain, bilateral hip pain, bilateral knee pain, muscle twitching and digestive problems."  

However, the fact that multiple sclerosis was not diagnosed at that time does not rule out some or all of the symptoms as early signs of multiple sclerosis, particularly given the range of possible early symptoms of multiple sclerosis.  On a VA examination in August 2009, for the purpose of evaluating the Veteran's low back strain, it was noted that the Veteran had been diagnosed with multiple sclerosis "which may be related to his S/C for undiagnosed illness."

A VA opinion was obtained in February 2015.  The examiner concluded that it was less likely than not that the Veteran's current multiple sclerosis had its origin in symptoms first noted in military service.  However, the opinion did not address whether symptoms of multiple sclerosis were present during the 7 years succeeding the Veteran's discharge from service.  

Multiple sclerosis was not diagnosed until 2009, 11 years after the end of the presumptive period.  However, presumptive periods are not intended to limit the time periods, and service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

W. Wengs, M.D., wrote, in a May 2009 report, that the Veteran had been seen for evaluation of possible multiple sclerosis.  The Veteran gave a history of a variety of symptoms since returning from the Gulf War, including muscle spasms, tingling and paresthesias, back pain, and bowel dysfunction.  These problems fluctuated in their intensity, and he had additional symptoms over the past several years, including short episodes of weakness in the legs, paresthesias in the bottom of his feet, and right eye visual decrease for several months.  Dr. Wengs reported that the recent MRI had shown possible white matter lesions in the brain, some in the corpus callosum.  Physical examination was largely normal except for red desaturation of vision in the right eye, relative decrease in temperature sensation on the left side of the face, mildly increased reflexes at he left patella, and sensory examination decreased in the left arm and leg compared to the right in temperature and vibration.  Tests of motor functions, coordination, and gait were normal.  The impression was that the Veteran presented with a history and MRI evidence of multiple sclerosis; the location of his lesions in the corpus callosum ruled out any additional diagnosis.  

In June 2009, Dr. Wengs wrote that the Veteran had multiple sclerosis.  He had variable symptoms including optic neuritis and extremity paresthesias that spanned the last 18 years.  According to a report dated in April 2014 from B. Schwartz, M.D., the Veteran had multiple sclerosis, of the relapsing-remitting type, but also fibromyalgia as a separate diagnosis.  

At the Board hearing in July 2016, the Veteran testified that his private neurologist reported had told him that his multiple sclerosis could have been present for 18 years.  He said the neurologist cited to the number and severity of lesions that were shown on the MRI at that time.  He added that he began experiencing fatigue and muscle spasms in his legs in 1993 while working outside in the heat of the summer.  His wife recalled them same.  They both indicated that symptoms of fibromyalgia and multiple sclerosis overlap, and it was not until the Veteran had an MRI in 2009 that it was discovered that his symptoms were, in fact, due to multiple sclerosis.  

While the contemporaneous records over the years since service have not shown continuous symptoms, there were occasional vague symptoms reported.  During the presumptive period, he reported fatigue, muscle twitching, dizziness, weakness, visual disturbances, arthralgias, enuresis with bladder spasms, and paresthesias, all reported to be on an intermittent or occasional basis.  Complaints of blurred vision were noted on occasion, and it was ocular symptoms that eventually led to the diagnosis of multiple sclerosis.  Although multiple sclerosis was not diagnosed until 2009, no MRI of the brain was performed until that time.  The VA examination is insufficient because it did not address the 7-year presumptive period.  Dr. Wengs based his report on a history of relevant symptoms since service, and the Board finds that there are sufficient symptoms documented, particularly during the 7-year presumptive period, to lend credibility to this opinion.  Particularly in the absence of a competent opinion to the contrary, the evidence is evenly balanced as to whether multiple sclerosis was present to a compensable degree within 7 years of service.  With the resolution of all reasonable doubt in the Veteran's favor, service connection for multiple sclerosis is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

With respect to the service-connected undiagnosed illness associated with Gulf War service, identified as "symptoms of chronic bilateral wrist pain, bilateral hip pain, bilateral knee pain, muscle twitching and digestive problems," it is the responsibility of the RO to ensure that there is no duplication of manifestations in rating the multiple sclerosis.  See 38 C.F.R. § 4.14.   


ORDER

Service connection for multiple sclerosis is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


